Kellogg, J. (concurring):
I think that the Legislature had the power to repeal or modify the special statute authorizing a twenty-five-cent fare on the railroad in question. Section 49 of the Public Service Commissions Law (Consol. Laws, chap. 48; Laws of ■ 1910, chap-480) provides that the Commission' when a rate is found excessive may change it “ notwithstanding that a higher rate, fare or charge has been heretofore authorized by statute.” This is substantially a modification of the special act in question, so that; as modified, it provides, in substance, that the company may charge twenty-five cents until the Public Service Commission duly determines that the charge is excessive, in which case the Commission may fix a proper rate.
Smith, P. J., concurred.
Order unanimously affirmed, with costs.